*129Opinion by
Mr. Chief Justice Moore.
This is a motion to affirm a decree. The defendants perfected an appeal in this cause and should have filed a brief in this court not later than October 1, 1909. The plaintiffs’ counsel 40 days thereafter interposed this motion, a' copy of which was served on defendants’ counsel, who have made no showing to excuse their failure to comply with the rules of the court herein, thereby evidencing an intention to abandon the appeal.
The decree should therefore be affirmed; and it is so ordered. Affirmed.